Title: To James Madison from Albert Gallatin, 4 June 1816
From: Gallatin, Albert
To: Madison, James



Dear Sir
New York June 4t. 1816

I omitted, in my last letter, an answer to your queries on the subject of the remittance to Baring for Todd’s expences.  The exchange is now at specie par, both bills on London and specie being about nine per cent above New York bank paper.  There is no prospect of either the exchange or the English Bank paper falling lower down.  I have not known the true rate of exchange, after making allowance for the depreciation of American or English bank paper to vary more than five per cent.  The rate of English bank paper is more uncertain; but we have no means to conjecture how far it may vary within the course of the year; there is, as I said, no reason to believe that it will fall.  The probability of making hereafter a remittance, on better terms than can now be done rests therefore exclusively on the probable appreciation of the bank paper you can command, and this depends entirely on the resumption of specie payments.  If you could exchange your bank paper at par for Treasury notes, or obtain these in part payment for your compensation, I would think it adviseable to remit now.  If this cannot be done, I am confident that it is not material to Baring to wait some time longer; but it would be best to fix the time--say the 1st. of next March, as, from what Congress has done, it seems probable that specie payments, so far at least as Governmt. is concerned will take place by that time.  If you approve I will write him to that effect.  I have already informed him in Septer. last, that you had remitted to me the money, and that it was owing to me that the remittance had not been made.  I still apprehend that the local influence of Washington united to Maryland & Pennsylvania may induce Congress to postpone the measures which they adopted with difficulty at the close of the session; and if, as appearances seem to indicate, a change of opinion should take place in Virginia on that subject the chance of specie payments will be still more lessened.
A late circumstance induces me to mention another subject.  During the twelve years I was in the Treasury I procured places only for two friends.  One is an obscure clerk in one of the offices of the Treasury.  The other whose name is John Badelles is the Register of the land office at Vincennes.  He is perfectly competent, of most strict integrity, and supports a large family with the moderate emoluments of his office.  Permit me to request, as my absence deprives him of his friend, that, if the attempt should be made he may not be removed without sufficient cause and enquiry.  This, I know, is the same thing as to request that he should not be removed at all.
Captain Rodgers informed me yesterday that he would not be ready to sail before Friday, and requested that the day of departure should be fixed for Sunday; to which I assented.  As the wind is East there is as yet no detention.  Respectfully and truly yours

Albert Gallatin

